Citation Nr: 0422512	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  01-04 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the October 1994 rating decision, in which the RO 
denied service connection for ulcers, was clearly and 
unmistakably erroneous (CUE).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ulcers.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Coppola





INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The issue of service connection for ulcers is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for ulcers in an October 
1994 rating decision.  The RO notified the veteran of the 
decision and of his procedural and appellate rights in 
October 1994; however, he did not appeal.  

2.  The veteran has failed to establish any kind of error of 
fact or law in the prior rating decision, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

3.  Evidence submitted since the October 1994 rating decision 
bears directly and substantially upon the issue at hand, and 
in connection with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The RO's October 1994 rating decision, which denied a 
claim for entitlement to service connection for ulcer, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2003).

2.  A valid claim of CUE in the October 1994 rating decision, 
in which the RO denied service connection for ulcers, has not 
been presented.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2003).  

3.  Evidence received since the October 1994 rating decision 
is new and material, and the claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veteran Claims' 
(CAVC's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The RO notified the 
appellant of the passage of the VCAA in the March 2001 
statement of the case.  It also provided the laws and 
regulations pertaining to claims of CUE, and it included a 
detailed explanation as to why he had no entitlement under 
the applicable laws and regulations based on the evidence of 
record at that time.  

With respect to the issue of CUE, the duty to notify has been 
satisfied as the veteran has been provided with notice of 
what is required to substantiate his claim.  That is, he has 
been notified of his procedural and appellate rights, has 
been provided with the laws and regulations pertinent to his 
CUE claim, and has been afforded the opportunity to present 
arguments in favor of his claim.  38 U.S.C. § 5103.  

Given the nature of a claim to revise an earlier decision 
based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence, in that no 
reasonable possibility exists that such assistance would aid 
him in substantiating his claim, since the evaluation of such 
a claim is based upon the record as it was constituted at the 
time of the decision as to which revision is sought.  

The Board believes this conclusion to be consistent with the 
holding of the CAVC in Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the duties specified in the 
VCAA are not applicable to allegations of CUE in a prior 
Board decision).  The CAVC has also held that the VCAA has no 
application to claims of CUE in prior final rating decisions.  
Juarez v. Principi, 16 Vet. App. 518, 520-521 (2002); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).

With respect to the issue of service connection for ulcers, 
the RO found that new and material evidence had been 
submitted to reopen the claim.  The Board is also finding 
that new and material has been submitted to reopen the claim.  
Therefore, any deficiency in completing the duty to notify or 
the duty to assist the claimant will not result in prejudice.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

CUE

The veteran contends that the RO committed CUE in denying 
service connection for ulcers.  He argues that service 
medical records dated in August 1992 showed gastrointestinal 
bleeding, but the RO did not consider this evidence at the 
time of the October 1994 decision.  He argues that the RO's 
failure to consider this evidence at that time was clearly 
and unmistakably erroneous and he would have been awarded 
service connection if the RO considered this evidence at that 
time.  

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2003), taken together, a rating action is final and binding 
in the absence of CUE.  A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 
20022); 38 C.F.R. § 3.105(a) (2003).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a) (2003).  Where evidence establishes such error, 
the prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
CAVC set out a three-pronged test to determine whether CUE 
was present in a prior determination:  

(1)	either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; 

(2)	 the error must be undebatable and of the sort 
which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and 

(3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. App. 
at 44-45.  

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.  Evidence that was not of record at the 
time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

After a careful review of the record, the Board concludes 
that the veteran has not reasonably raised a claim of CUE 
with respect to the denial of service connection for ulcers 
in October 1994.  

In the October 1994 rating decision, the RO specifically 
stated that the service medical records were reviewed and 
considered.  While the RO did not specifically refer to the 
August 5, 1992 reference to "G.I. bleeding" in a Problem 
Summary List, the RO correctly noted that the veteran denied 
ever having a history of stomach and intestinal trouble in 
his Report of Medical History at separation dated on August 
5, 1992; the same day the Problem list was prepared.  
Moreover, the RO correctly reported that the service medical 
records did not contain a diagnosis of or treatment for 
ulcers or stomach problems.  

Subsequently, the veteran did not list post-service medical 
treatment for ulcers in his June 1994 application for 
compensation.  Therefore, entitlement to the claimed benefit 
could not be confirmed at that time without a VA examination.  
The veteran failed without good cause to report for a VA 
compensation examination scheduled on August 26, 1994.  
Consequently, the RO decided his claim based on the available 
evidence of records.  The evidence did not show a diagnosis 
of ulcers during service or development of peptic ulcer 
disease during the initial post-service year.  In fact, there 
was no medical diagnosis of ulcers in the evidence.  

The RO notified the veteran of the October 1994 decision and 
he did not appeal; therefore, the October 1994 decision is 
final.  

The veteran does not argue that the statutory or regulatory 
provisions extant at the time, which included 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.655, were incorrectly applied.  The 
Board finds that the laws and regulations in existence at the 
time of the original denial of service connection were 
considered and properly applied based on the evidence of 
record at that time.  

The veteran argues that the RO did not consider the notation 
of gastrointestinal bleeding in the service medical records 
in August 1992.  However, he does not provide any substantive 
argument that any such failure to consider this notation 
manifestly changed the outcome based on the remaining 
evidence of records at that time.  Therefore, the allegation 
regarding CUE in the October 1994 rating decision is invalid.  
This is not a valid CUE claim because the veteran has not 
presented persuasive reasons as to how any alleged error, if 
true, would have resulted in a manifestly different outcome 
but for the alleged error.  See Eddy, supra.  

This is nothing more than asking the Board to reweigh the 
evidence in favor of service connection.  He does not argue 
how the RO misapplied the medical evidence of records at that 
time, or how the outcome would have been manifestly 
different.  Asking the Board simply to reweigh the evidence 
can never rise to the stringent definition of CUE under 
38 C.F.R. § 3.105(a).  See Fugo, supra.  

Here, evidence has not been submitted demonstrating that the 
RO failed to consider or disregarded the evidence of record 
at the time the decision was made.  It has only been 
generally contended that the RO failed to consider the August 
1992 notation without providing clear evidence that the RO in 
fact failed to consider the medical evidence or correctly 
apply the applicable laws and regulations at that time.  
Therefore, this CUE theory must fail.  

Because the veteran has failed to reasonably raise a valid 
CUE claim with respect to the denial of service connection, 
there is no need to address the issue of CUE with respect to 
this decision on the merits.  Fugo, 6 Vet. App. at 45.  
Accordingly, the claim is denied because of the absence of 
legal merit or lack of entitlement under the law.  See 
Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

New and Material Evidence

In an October 1994 rating decision the RO denied service 
connection for ulcers, which the veteran claimed began during 
active service secondary to excessive alcohol use.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

Regardless of the determination reached by the RO, the Board 
must determine whether new and material evidence was 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  The Board must review 
all evidence submitted since the claim was finally disallowed 
on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 5103 (1992).

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a).  However, these 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the veteran's claim to reopen was filed prior to 
August 29, 2001.

In the October 1994 decision, the RO determined that the 
service medical records failed to show treatment or diagnosis 
of ulcers or a stomach condition.  Although these records 
included an August 5, 1992 reference to "G.I. bleeding" in 
a Problem Summary List, there was no treatment or diagnosis 
listed.  The RO noted that the veteran denied ever having a 
history of stomach and intestinal trouble in his Report of 
Medical History at separation, which is dated on August 5, 
1992.  

The veteran listed no post-service medical treatment for 
ulcers in his June 1994 application for compensation.  There 
was no medical evidence showing a diagnosis of ulcers during 
service or development of peptic ulcer disease during the 
initial post-service year.  The veteran failed without good 
cause to report for a VA compensation examination scheduled 
on August 26, 1994.  Consequently, there was no post-service 
medical diagnosis of ulcers.  In fact, there was no medical 
diagnosis of ulcers in any of the evidence.  

Based on the evidence of record at that time, the RO denied 
service connection on the basis that the service medical 
records and the post-service evidence did not contain a 
diagnosis of ulcers.  The RO notified the veteran of this 
decision by letter dated October 24, 1994; he did not appeal.  
Consequently, that decision is final based on the evidence of 
record at that time.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.  

The evidence added to the record since the October 1994 
rating decision includes VA and private medical treatment 
records, VA compensation examination reports and statements 
of the veteran.  

A September 2003 VA posttraumatic stress disorder examination 
report noted that the VA examiner certified that she reviewed 
the claims folder.  The examiner stated that a review of the 
medical chart shows the veteran is currently taking Zantac 
for ulcers.  The diagnosis included ulcers treated with 
medications.  

This evidence is new because it was not previously of record 
at the time of the October 1994 rating decision.  It is also 
material because the prior final denial was predicated on the 
fact that the service medical records and the post-service 
evidence did not contain a diagnosis of ulcers.  This 
evidence shows a current diagnosis of ulcers.

Since the credibility of the evidence is presumed in 
determining whether new and material evidence has been 
submitted, this evidence is relevant and probative of the 
issue whether the veteran has ulcers that are attributable to 
active service or a service-connected disability.  Justus, 
3 Vet. App. at 513.  

For these reasons, the Board finds that the evidence 
submitted since the October 1994 rating decision is new and 
it bears directly and substantially upon the issue at hand, 
and in connection with the evidence previously of record, it 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened.


ORDER

The October 1994 rating decision was not clearly and 
unmistakably erroneous; thus, the claim for that benefit is 
denied.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for ulcers; to 
this extent only, the appeal is granted.


REMAND

The veteran seeks service connection for ulcers.  In April 
2001, he also filed claims for service connection for 
alcoholism secondary to service-connected posttraumatic 
stress disorder and ulcers secondary to alcoholism.  

In a June 2002 deferred rating decision, the RO acknowledged 
that these claims were inextricably intertwined.  The RO 
acknowledged that a rating decision was required on the issue 
of service connection for alcoholism prior to further action 
on the issue service connection for ulcers.  

During a November 2003 conference the Decision Review Officer 
(DRO) acknowledged that there were pending service connection 
claims for alcoholism secondary to service-connected 
posttraumatic stress disorder and ulcers secondary to 
alcoholism.  No further action has been taken on these 
issues.  Neither issue has been withdrawn in accordance with 
38 C.F.R. § 20.204, nor has the RO has adjudicated these 
issues or determined the issues abandoned in accordance with 
38 C.F.R. § 3.158.  These issues remain inextricably 
intertwined and a rating decision is required on the issue of 
service connection for alcoholism prior to further action on 
the issue service connection for ulcers.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  The RO should adjudicate and/or take 
the appropriate action addressing the 
issues of service connection for 
alcoholism secondary to service-connected 
post traumatic stress disorder and ulcers 
secondary to alcoholism.  The RO should 
perform any necessary development should 
they granted or denied and the veteran 
files a timely notice of disagreement.  
There should be a determination of 
whether a timely substantive appeal is 
perfected on either issue in the event 
that the veteran places either issue in 
appellate status.  

3.  The RO should then readjudicate the 
issue of service connection ulcers.  If 
the requested benefits are not granted to 
the veteran's satisfaction, a 
supplemental statement of the case (SSOC) 
should be furnished.  The SSOC must 
contain notice of all applicable criteria 
pertinent to the veteran's claim, which 
has not been previously provided in the 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



